In a coram nobis proceeding, defendant appeals from an order of the County Court, Suffolk County, entered February 24,1971, which denied the application without a hearing. Order affirmed. No opinion. Munder, Latham and Gulotta, JJ., concur; Rabin, P. J., and Hopkins, J., dissent and vote to reverse the order and to grant the application to the extent of directing that a hearing be held on defendant’s allegations, with the following memorandum : Defendant’s allegations entitle him to a hearing. The record does not conclusively refute his contentions; nor are his allegations incredible as a matter of law (People v. Bagley, 23 N Y 2d 814).